Exhibit 38
                                                         Page 1
 1                       SUSAN PLASENCIA
 2            IN THE UNITED STATES DISTRICT COURT
 3               NORTHERN DISTRICT OF ILLINOIS
 4                       EASTERN DIVISION
 5   SDAHRIE HOWARD, DENISE HOBBS    )
                                     )
 6   and ELLENOR ALTMAN, et. al.,    )
                                     )
 7                                   )
                 Plaintiffs,         )
 8                                   )
                                     )
 9           vs.                     ) Case No.
                                     )
10                                   ) 17-cv-8146
     COOK COUNTY SHERIFF'S OFFICE, )
11                                   )
     and COUNTY OF COOK,             )
12                                   )
                     Defendants.     )
13
14
15
16               DEPOSITION OF SUSANA PLASENCIA
17                Thursday, September 27, 2018
18                     Chicago, Illinois
19
20
21
22   Reported By:
23   TRICIA J. FLASKA, CSR, RPR
24   JOB NO. 147718
25


              TSG Reporting - Worldwide   877-702-9580
                                             Page 30                                                     Page 31
 1                SUSAN PLASENCIA                            1                SUSAN PLASENCIA
 2   assigned to the courthouses?                            2   sometimes put me in a courtroom with like two other
 3      A Yes.                                               3   deputies just to kind of see like what the paperwork
 4      Q And was that training classroom training or        4   was, what they did. That was probably just a few
 5   practical training or a little bit of both?             5   times, though.
 6      A Both.                                              6      Q So that was after you left the academy?
 7      Q What did you do in terms of practical              7      A Correct.
 8   training?                                               8      Q And you said there was some classroom
 9      A We did like some kind of scenarios, just           9   training at academy?
10   mostly, you know, if we had to -- you know, if you     10      A Yes.
11   were in the hallway or entry screening and someone     11      Q Can you give an estimate of what percentage
12   didn't want to comply with coming into the building.   12   was classroom as opposed to practical training?
13   It was kind of mostly that kind of stuff.              13      A I would say that was probably maybe 70
14         We had firearms training. We had what they       14   percent. We were mostly in the classroom.
15   call red man training --                               15      Q So then once you're done with the academy,
16      Q What's red man training?                          16   did you get a choice of which courthouse to be
17      A The instructors would dress up in these big       17   assigned to?
18   red padded suits, so that was more of like defensive   18      A I did not.
19   tactic type training, and then just like PT            19      Q They just told you where to go?
20   training, just physical training, running, jumping     20      A Correct. They just told us where to
21   jacks, sit-ups. That was kind of it.                   21   report.
22      Q Did you have any -- as part of your               22      Q And where were you assigned after the
23   training, did you shadow another deputy in a           23   academy?
24   courthouse? Was there any of that kind of training?    24      A 26th and California.
25      A When I first got to 26th Street, they would       25      Q Have you been at 26th and California since

                                             Page 32                                                     Page 33
 1              SUSAN PLASENCIA                              1                SUSAN PLASENCIA
 2   that time?                                              2      Q How long have you been on the CR team?
 3      A I have.                                            3      A Since December of '17.
 4      Q Do you have a process, either under your           4      Q How did you get assigned to the CR team?
 5   union contract or under the department's policies,      5      A They needed another deputy, preferably
 6   where you can bid for open positions at other           6   female, on the CR team, because there was only one.
 7   courthouses?                                            7   When I worked afternoons, I did that work. So they
 8      A We do. When they become available.                 8   asked if I would come out of the courtroom and onto
 9      Q Have you ever bid to work in another               9   the CR team and I agreed.
10   courthouse?                                            10      Q Who asked you that?
11      A I have not.                                       11      A Lieutenant Dillon. It's now Sergeant
12      Q I'm assuming that at this point in your           12   Dillon.
13   career you've got a fair amount of seniority?          13      Q And how did you know they needed another
14      A Yes.                                              14   female on the team?
15      Q So when you were first assigned to 26th and       15      A From Lieutenant Dillon.
16   California, did you get assigned to a specific         16      Q He told you that?
17   courtroom or a specific department? What was your      17      A Yeah. He said, "We need another female.
18   first assignment there?                                18   Would you do it so we don't have to train somebody?"
19      A My first assignment was the front door.           19      Q And you said you did that kind of work when
20      Q And I don't want to go through every              20   you were assigned to the courtroom. Could you
21   assignment you've had, but have you at times been      21   explain that?
22   assigned to a courtroom.                               22      A I did that when I was working afternoons.
23      A Yes.                                              23      Q When you say that work, what are you
24      Q Are you currently on the CR team?                 24   referring to? What work?
25      A Yes.                                              25      A We processed the warrants, any kind of



                                                                                                                    9
                           TSG Reporting - Worldwide                877-702-9580
                                             Page 34                                                     Page 35
 1                SUSAN PLASENCIA                            1               SUSAN PLASENCIA
 2   arrests, ran the LEADS system.                          2   courthouse?
 3      Q So you were assigned to a courtroom but you        3      A When it's available.
 4   were doing that kind of work?                           4      Q So, in other words, if you decide you
 5      A I was doing that when I worked afternoons,         5   wanted to work mornings instead of afternoons, you
 6   and when I worked afternoons I was not assigned to a    6   could bid for open morning shifts at the courthouse?
 7   courtroom. I was the female security officer on         7      A Correct. When we -- when we re-bid the
 8   afternoons.                                             8   building.
 9      Q A better question probably would have been         9      Q Right, from time to time?
10   what were you doing before you joined the CR team?     10      A Correct.
11      A I was in a courtroom.                             11      Q Not at any time?
12      Q What courtroom was that?                          12      A Correct.
13      A Courtroom 602.                                    13      Q You had to wait until bids were being
14      Q So just so I understand, is that where you        14   posted --
15   were assigned when Lieutenant Dillon asked you to      15      A Yes.
16   join the CR team, or was there an assignment between   16      Q -- and you could bid for a morning
17   there?                                                 17   position?
18      A That was the courtroom I was assigned to          18      A Yes.
19   when Lieutenant Dillon asked.                          19      Q Did you bid in the afternoons?
20      Q And you said you were working afternoons.         20      A I bid to go to afternoons when I went to
21   What's the afternoon shift at the courthouse?          21   afternoons, and then I bid to come back to days when
22      A Right now it's 2:00 to 10:00. When I was          22   I came back to days.
23   working on it, it was 3:00 to 11:00 or 4:00 to         23      Q And when did you come back to days?
24   12:00.                                                 24      A 2012.
25      Q And can you bid for shifts within the             25      Q And at the time that you were asked to join

                                             Page 36                                                     Page 37
 1               SUSAN PLASENCIA                             1                SUSAN PLASENCIA
 2   the CR team, were you working mornings -- or, I'm       2      A On our shift there's -- when we're all
 3   sorry -- days or afternoons?                            3   there, there's seven.
 4      A Days.                                              4      Q And I've heard that team described as being
 5      Q So the CR team was not something you bid           5   courthouse security.
 6   into?                                                   6        Is that an accurate way to describe it?
 7      A No.                                                7      A Yes.
 8      Q It was a team that you were asked to join?         8      Q Could you tell us, generally, what you do
 9      A Correct.                                           9   on the CR team?
10      Q Who's your current supervisor on that team?       10      A Sure. Every morning we go down to the
11      A Sergeant Hunter.                                  11   front door and assist the front door personnel,
12      Q Have you worked with Sergeant Hunter since        12   mostly by directing anybody coming in where to go,
13   you joined the CR team?                                13   check their phones in, and then just direct them
14      A Yes.                                              14   where they go.
15      Q And is Lieutenant Lang his current                15        If there is a call, mostly from the
16   supervisor?                                            16   probation department, that somebody came in and has
17      A Yes.                                              17   an outstanding warrant, we go get them. We process
18      Q Do you also work with Sergeant Gercone on         18   the warn. If we're lucky enough that the warrant is
19   the CR team?                                           19   from the courthouse, we try to contact the courtroom
20      A At times, yes.                                    20   to see if we can bring them before their judge.
21      Q Does he fill in for Sergeant Hunter on            21        If there's a fight in a hallway or a
22   certain days?                                          22   lockup, we get a call. We respond to that. We
23      A He does.                                          23   assist Chicago police, if they're there, to pick
24      Q How many people on that team? Per shift, I        24   somebody up. We'll wait with them when they pick
25   guess.                                                 25   them up outside the courtroom after they've gone to



                                                                                                                  10
                           TSG Reporting - Worldwide                877-702-9580
                                             Page 38                                                     Page 39
 1                 SUSAN PLASENCIA                           1               SUSAN PLASENCIA
 2   court. We take them and just escort them out of the     2      Q Does that mean to make an arrest?
 3   building through the dock.                              3      A Sometimes it's to make an arrest.
 4         You know, if somebody is getting arrested         4   Sometimes it's an investigative alert. Somebody
 5   for something, we will get them and bring them          5   they just want to talk to. But we have our
 6   upstairs. We don't tend to do the arrest charges        6   procedures on you have to wait until they go to
 7   anymore. CIID will come and handle the actual           7   court, and then once they come out of court and
 8   arrest, but we'll tend to do the supplemental report    8   they're done, then you can take them, and then we
 9   for it, or, you know, if somebody brings in like        9   have to take them through the basement of the
10   marijuana or something like that, we'll inventory it   10   building so they're not walking through the building
11   and hand that off to CIID.                             11   with them.
12      Q You talked about if somebody comes in with        12      Q Makes sense. And then are there sometimes
13   an outstanding warrant, does that mean that somebody   13   crimes committed within the courthouse?
14   shows up at the courthouse and they have an            14      A Yes.
15   outstanding warrant unrelated to the reason why        15      Q You mentioned fights would be an example?
16   they're there?                                         16      A Yes.
17      A Correct.                                          17      Q And would masturbation or indecent exposure
18      Q So times people show up and they have a           18   be an example of a crime committed within the
19   warrant outstanding. And do you go and take them       19   courthouse?
20   into custody?                                          20      A Yes.
21      A We do.                                            21      Q What's the role of the CR team when there's
22      Q Okay. And I think you mentioned                   22   a crime committed within the courthouse?
23   accompanying the CPD, if they're there to pick         23      A We will -- in the example of a fight, we
24   someone up.                                            24   will find out who the aggressor was, who the victim
25      A Correct.                                          25   was. Separate them. Get statements. We'll start

                                             Page 40                                                     Page 41
 1                SUSAN PLASENCIA                            1                SUSAN PLASENCIA
 2   -- you know, we'll run a background on the people       2   charges --
 3   involved just to make sure that nobody does have an     3      A Correct.
 4   outstanding warrant.                                    4      Q -- if there was a crime committed within
 5         We do call our CIID department. Usually           5   the courthouse?
 6   the Sergeant will do that. He'll call the sergeant      6      A Correct.
 7   there -- they'll send somebody out, and we at that      7      Q That process you just described, is that
 8   point, like I said, we'll do like a supplemental        8   the same if there's an incident of masturbation or
 9   report as to what happened and we'll give that over     9   exposure in the courthouse?
10   to CIID when they come and take whoever -- if          10      A Now it is. There's also entering it into
11   somebody's pressing charges -- on a fight they don't   11   CCOMS, which is the computer system that we now
12   always press charges -- but if they're pressing        12   have, so it's all entered into CCOMS. Disciplinary
13   charges, then they will take the individual --         13   is generated. CIID does come now to do the
14   they'll take the arrest over, they'll take the         14   charging, but everything else goes into CCOMS. With
15   individual over, and like our supplemental reports     15   the indecent exposures there is also an Offense
16   with it.                                               16   Incident Report generated with that.
17      Q So it sounds like you do some initial             17        That all gets printed out. A copy of it
18   investigation and then at some point you hand it       18   will go with CIID and a copy will go to the
19   over to CIID?                                          19   supervisor.
20      A Right. And this is just recent. CIID just         20      Q So the process, in terms of CIID -- I'm
21   started taking them within like the last -- maybe      21   sorry, strike that.
22   this calendar year. Prior to that the CR team would    22        In the process of the CR team coming to the
23   handle actually printing out the charges and having    23   scene, talking to the people involved, taking
24   them sign the charges and clerking them.               24   statements, that all applies if there's a
25      Q So, in other words, you would file criminal       25   masturbation --



                                                                                                                  11
                           TSG Reporting - Worldwide                877-702-9580
                                             Page 42                                                      Page 43
 1                SUSAN PLASENCIA                            1                 SUSAN PLASENCIA
 2      A Correct. Camera numbers are taken down,            2   inmate of the jail?
 3   taken to the lieutenant or the superintendent,          3      A Well, when it's an offender, the immediate
 4   depending on who's available, and video footage has     4   is to call your immediate supervisor, who then, in
 5   to be viewed and then they have to preserve that.       5   turn, calls the CR supervisor who sends out his --
 6      Q You don't, yourself, review video?                 6   the CR team. Other than that, it's not much
 7      A I do not.                                          7   different because then you're just getting -- now
 8      Q And you said it's the lieutenant or the            8   we're going into CCOMS. It's an additional step,
 9   superintendent?                                         9   basically, the CCOMS.
10      A Correct.                                          10      Q When did CCOMS get rolled out in the
11      Q Who's the superintendent there at that            11   courthouse?
12   building now?                                          12      A I want to say, again, within the last
13      A Sajdak, S-A-J-D-A-K.                              13   calendar year because the computers just kind of
14      Q And in an example of a masturbation               14   came out to everybody's courtroom with it, so I want
15   incident in the courthouse, will you fill out an       15   to say since I had just left the courtroom. So
16   incident report?                                       16   probably December, January.
17      A Yes.                                              17      Q Do you recall, when you first joined the CR
18      Q If the offending -- if the offender is an         18   Team, if CCOMS had been implemented?
19   inmate at Cook County Jail, is there any additional    19      A I think it was implemented shortly
20   paperwork that needs to be filled out?                 20   thereafter.
21      A Disciplinary.                                     21      Q You mentioned a moment ago if you're a
22      Q So like a disciplinary report?                    22   deputy in a courtroom and there's a criminal offense
23      A Correct.                                          23   committed in the courtroom or the courtroom lockup,
24      Q Other than that, is there any differences         24   is the procedure to call your supervisor?
25   in the process in what you do if the offender is an    25      A Yes.

                                             Page 44                                                      Page 45
 1                 SUSAN PLASENCIA                           1                SUSAN PLASENCIA
 2      Q And I think you then mentioned that the            2   supervisor felt that somebody else should go.
 3   supervisor then calls the sergeant of the CR team?      3      Q Do you respond to other kind of incidents
 4      A Yes.                                               4   in the courthouse other than masturbation or
 5      Q And in your current job, you're one of the         5   exposure incidents?
 6   people that responds to those kind of calls; is that    6      A Yes.
 7   correct?                                                7      Q I believe what you're saying is that
 8      A I do not.                                          8   generally now you don't respond to masturbation and
 9      Q All right. Who responds to those kind of           9   exposure instances in the courthouse?
10   calls?                                                 10      A I have. I just really haven't lately, I
11      A Anybody else on the CR team.                      11   guess.
12      Q Is there a reason why you don't respond to        12      Q When is the last time that you responded to
13   those kind of calls?                                   13   that kind of incident in the courthouse?
14      A I have responded recent -- not real recent,       14      A There was one that happened in a courtroom.
15   but recently to them. I just have not -- I just        15   I know it was courtroom 606 and it was while I was
16   have not really been called to one.                    16   on the CR team, so it's been since December, or
17         There was one yesterday that my Sergeant         17   maybe just earlier this year.
18   felt I just should not have gone.                      18      Q Is that the only one you can recall
19      Q The one yesterday, was that a 313/323             19   responding to since you've been on the CR team?
20   incident? Or something else?                           20      A I don't remember.
21      A He was not in green. There was no actual          21      Q Okay. If an incident occurs in the
22   exposure, but there was masturbation under his         22   courthouse, be it masturbation or a fight or some
23   pants.                                                 23   other crime, do you hear about it? In other words,
24      Q That was the incident yesterday?                  24   does a call go over the radio that you can hear?
25      A That was the incident yesterday and my            25      A Yes.



                                                                                                                  12
                           TSG Reporting - Worldwide                877-702-9580
                                             Page 94                                                     Page 95
 1                SUSAN PLASENCIA                            1                 SUSAN PLASENCIA
 2   bringing her back down?                                 2   something?"
 3      A Correct. Because there was nowhere to              3         So as I started to walk over toward 600's
 4   house the females that day. Both bullpens were          4   bullpen -- so when I got up the elevator, instead of
 5   really, really full.                                    5   going to the left, I went towards the right. And
 6      Q Okay.                                              6   the next thing I knew, he had stuck his penis out
 7      A And because none of the detainees could            7   between the bars of the lockup and had started
 8   ever say my last name, I was generally referred to      8   masturbating. And I believe I said, "What the fuck"
 9   as Ms. P or Deputy P. That was how they referred to     9   and walked away.
10   me as. So I kept hearing "Ms. P., Ms. P.," from        10         I called my supervisor -- I called the
11   600's bullpen, "Can I talk to you? Can I ask you       11   courtroom next door and I told them, "Listen" --
12   something? I want to ask you something about my        12   because I could see their bullpen on my camera -- I
13   case."                                                 13   said, "This guy" -- kind of told them where he was
14         I'm like, "I'm not your deputy. I can't."        14   standing, "I need to know his name."
15         "Well, can I talk to you? Can I talk to          15         I just called the sergeant, told them what
16   you?"                                                  16   had happened and then my sergeant's like, "What?"
17         I was never really one to not see what one       17   And he's like, "All right. I'm going to come up."
18   of the inmates wanted. Sometimes it was, "Can you      18         He came up. Told him what happened and he
19   see if my mom is in the gallery?" Or "Can you ask      19   called the sergeant.
20   my public defender to come back and talk to me?"       20      Q It sounds like, from your sergeant's
21         So I said, "I'll deal with you when I come       21   reaction, he was surprised as well.
22   back upstairs." I took the female downstairs to        22      A Correct.
23   the bridge. I came up for -- and I actually            23      Q Who was your sergeant at that time?
24   momentarily forgot that somebody was even asking for   24      A I think it was -- we called him Sergeant Q,
25   -- so I heard, "Ms. P., Ms. P., can I ask you          25   but Quimque.

                                             Page 96                                                     Page 97
 1                SUSAN PLASENCIA                            1                SUSAN PLASENCIA
 2       Q This report is signed by Sergeant Hunter,         2        I just said, "Yeah, I'm fine. I'm just
 3   it looks like. At least the disciplinary report.        3   pissed."
 4         Does that look like his signature?                4      Q And do you know who filled out this report?
 5       A Yes.                                              5      A It does look like Deputy Woods filled it
 6       Q Did Sergeant Hunter come down and speak           6   out, although it's not signed.
 7   with you about this incident?                           7      Q Where should he have signed it?
 8       A I don't remember. I remember speaking to          8      A He should have signed it under his typed
 9   Sergeant Quimque.                                       9   name at the bottom left.
10       Q Do you remember speaking to anybody on the       10      MS. BRENNAN: She's on a different page.
11   CR team?                                               11      THE WITNESS: Oh. I'm sorry. I'm on the
12       A I believe Deputy Woods either came and           12   Offense Incident Report.
13   spoke to me or called on the phone, but I remember     13   BY MR. PHILLIPS:
14   speaking to him.                                       14      Q You're looking at the --
15       Q Is Deputy Woods CIID or is he --                 15      A The Offense Incident Report, which we refer
16       A No. He's on the CR team.                         16   to them as OIs.
17       Q You remember speaking to Deputy Woods, but       17      Q So this is the OI on page 3 of Exhibit 116.
18   you don't remember on the phone or --                  18      A The discipline report was only signed by
19       A Correct.                                         19   Sergeant Hunter. And that may have been because he
20       Q And what do you remember saying to Deputy        20   was the one who forwarded it.
21   Woods and what do you remember him saying to you?      21      Q Okay. Let's start with the OI.
22       A I told him what happened. He kind of             22      A Okay.
23   questioned it too. He's like, what? He actually        23      Q So you testified that Deputy Woods filled
24   asked me -- I remember Woods asking me, "Are you       24   out this OI -- or you believe he did --
25                                                          25      A Yes.
     okay?"



                                                                                                                  25
                           TSG Reporting - Worldwide                877-702-9580
                                            Page 234                                                    Page 235
 1                 SUSAN PLASENCIA                           1                 SUSAN PLASENCIA
 2   case to be called.                                      2   they felt that they would have to somehow bring in a
 3      Q Who did he expose himself to?                      3   multiple defendant unit public defender or public
 4      A It was the public defenders's law clerk, a         4   defender from another courtroom, perhaps, or maybe
 5   female by the name of Rachel Shirley.                   5   have their partner to take over the case. At times,
 6      Q In your experience -- well, let me ask you         6   they didn't want to ask the judge to do that.
 7   this.                                                   7         They felt that when these cases were going
 8         Is this the first time you recall somebody        8   to the misdemeanors' courtrooms, that it would have
 9   exposing and masturbating in the actual courtroom?      9   to be a public defender defending them and, again,
10      A Yes.                                              10   they felt that may be a conflict of interest. A
11      Q And do you know whether or not these public       11   public defender defending somebody charged with a
12   defenders filed any charges?                           12   crime against another public defender.
13      A In this case, Ms. Shirley did sign                13      Q Okay. We talked a little bit about sexual
14   complaints.                                            14   comments during -- in lockup.
15      Q And was it the -- in your experience, did         15      A Yes.
16   the public defenders usually bring disciplinary or     16      Q Can you estimate how often you hear sexual
17   criminal charges against the inmates after they        17   comments in the lockup from inmates?
18   masturbated at them?                                   18      A More often now than before, you know, kind
19      A Most often, they did not.                         19   of all of this happened, I would say, maybe every
20      Q Why not?                                          20   time now that I walk in a lockup, I hear something.
21      A From what the public defenders told me, for       21   I'm not in the lockups as much as I was before, when
22   the most part, they felt it was a conflict of          22   I was in 602. But when I was in 602, it was just
23   interest.                                              23   about every day; more than once a day.
24      Q Can you explain what you mean by that?            24      Q And you said before all this happened. You
25      A They felt that if it was their client, then       25   mean prior to the first incident report we talked

                                            Page 236                                                    Page 237
 1                 SUSAN PLASENCIA                           1                SUSAN PLASENCIA
 2   about in the beginning of the day that you had          2   what my mean by catcall. Or they would whistle as
 3   filed?                                                  3   you walk by. And now, it's just jumped from that to
 4      A Correct.                                           4   very sexual comments.
 5      Q Okay.                                              5      MS. BRENNAN: Okay. I don't have any further
 6      A Every now and then, you would get a comment        6   questions.
 7   here or there, but really nothing to the extent that    7      MR. PHILLIPS: I do have a few more questions
 8   we're hearing now, as gross as we're hearing now.       8   for you now.
 9   Just kind of like catcalls or whistling maybe           9      THE WITNESS: Okay.
10   before, but nothing has graphic.                       10                RE-EXAMINATION
11      Q Can you give us an example of some of the         11   BY MR. PHILLIPS:
12   thing that have been said to you by detainees?         12      Q Would you go to 143. I want to make sure
13      A I've heard like, damn, CO, I could rip that       13   I'm clear that 143 describes an incident that you
14   ass open. Or, oh, love to tear that ass up. Or,        14   did not, yourself, witness, correct?
15   oh, I could take you home and bend you over and        15      A Correct.
16   treat you better than any other man could.             16      Q And you're not the victim in this incident
17         If I'm walking through and if my partner is      17   report, correct?
18   standing behind me on purpose, they're like, oh, get   18      A Correct.
19   out of the way, I want to see that juicy ass. Just     19      Q Do you know why, in this incident report,
20   primarily, it's about my rear end and just stuff       20   the victim is not identified by name, only
21   that I really never heard before or wanted to hear     21   identified as an officer of the court?
22   before and -- well, who would want to hear that.       22      A I do. It was a public defender who wanted
23         I just, you know -- and before, you would        23   nothing to do with this situation.
24   just hear stuff like, oh, you're so pretty. Or, oh,    24      Q So the victim did not want to be named in
25   I wish you were my girlfriend. And that's kind of      25   the report?



                                                                                                                  60
                           TSG Reporting - Worldwide                877-702-9580
